Citation Nr: 1312713	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect no abnormal clinical findings pertaining to the prostate, and no diagnosis of prostate cancer; his service personnel records do not show that the Veteran had service in Vietnam for the purposes of the controlling regulations. 

2.  Prostate cancer was first diagnosed in September 2000.

3.  The probative and persuasive evidence of record does not relate the Veteran's diagnosis of prostate cancer to his military service or to any incident therein, to include herbicide exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  June 2006, March 2010, and December 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was not conducted because there were no questions of a medical nature requiring resolution by a medical professional.  38 C.F.R. § 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon, supra.

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran contends that he has prostate cancer that is the result of herbicide exposure during service in Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii). 

VA regulations also provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, to include prostate cancer.  38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21,258 (May 7, 2009). 

The Veteran has stated that his ship docked in Vietnam waters, but does not allege that he set foot in Vietnam; his service records similarly do not support a finding that the Veteran set foot in Vietnam or otherwise had service in Vietnam for the purposes of the controlling regulations.  His service personnel records reveal that he served aboard the U.S.S. Boston.  The National Personnel Records Center reported in July 2006 that the U.S.S. Boston was in the official waters of Vietnam for various periods in the months of April 1968, May 1968, June 1968, July 1968, and August 1968, but noted that they were unable to determine that the Veteran had in-country service for the purposes of the controlling regulations.  Therefore, absent evidence of duty or visitation in-country, the presumption under 38 U.S.C.A. § 1116(f) does not apply in this case.  

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl, supra; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The probative and persuasive evidence of record also does not relate the Veteran's currently diagnosed prostate cancer to his military service.  The Veteran's service treatment records, to include his December 1968 service separation examination, are negative for any abnormal clinical findings relating to the prostate.  The record also does not contain evidence that prostate cancer manifested within one year of service, therefore service connection cannot be granted on a presumptive basis.  38 C.F.R. § 3.309 (2012).

After service, the Veteran was treated for prostatitis by a private physician in September 1997, and again treated privately in January 1999 for a right testicle hydrocele.  Prostate cancer was first diagnosed in September 2000 after a biopsy confirmed that a large mass found on ultrasound was malignant.  Thus, while the Veteran had a post-service diagnosis of prostate cancer, the record does not establish that it onset prior to 2000, more than 30 years after the Veteran's separation from service; he has not alleged that he experienced symptoms or otherwise had a prior prostate cancer diagnosis prior to that time.  See, e.g. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed).  

Finally, the evidence does not reflect any medical nexus opinions or other medical statements linking the Veteran's prostate cancer to his military service.  To the extent that the Veteran asserts that the drinking water used on his ship, anchored in the official waters of Vietnam, was tainted with herbicides such that he was exposed through that water, the Board notes that in Davidson, supra, the Federal Circuit rejected the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology, but found that whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  To that end, in a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau, 492 F.3d at 1377.  Ultimately, the Board finds that the Veteran's opinions as to the etiology of his prostate cancer are not probative, as he does not possess the medical training required to make such a determination.

Because the Veteran did not serve in Vietnam for the purposes of the controlling regulations, and the probative and persuasive evidence of record does not relate his diagnosis of prostate cancer to military service or to any incident therein, the preponderance of the evidence is against his claim for service connection.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


